Citation Nr: 1014223	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for gastric ulcer with Barrett's esophagus and 
intestinal metaplasia.

4.  Entitlement to an effective date earlier than 
September 21, 1998, for the grant of service connection for 
gastric ulcer with Barrett's esophagus and intestinal 
metaplasia.

5.  Entitlement to an effective date earlier than 
September 21, 1998, for the grant of service connection for 
bilateral pes planus.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1975 to May 
1976.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in 
November 1998, July 1999, August 1999, and March 2000 that, 
in pertinent part, denied service connection for a low back 
disability and for a bilateral knee disability; from 
decisions of the RO in May 2003 and June 2003 that, in 
pertinent part, granted service connection for gastric ulcer 
with Barrett's esophagus and intestinal metaplasia evaluated 
as 10 percent disabling effective September 21, 1998, and 
that denied TDIU benefits; and from a May 2005 decision of 
the RO that denied an effective date earlier than 
September 21, 1998, for the grant of service connection for 
bilateral pes planus.  The Veteran timely appealed.

In July 2000, the Veteran testified during a hearing before 
RO personnel.  In November 2003, the Veteran testified during 
a hearing before one of the undersigned Veterans Law Judges 
at the RO.  In May 2004, the Board remanded the matters for 
additional development.

In April 2008, the Veteran again testified during a hearing 
before RO personnel.  In December 2009, the Veteran testified 
during a video conference hearing before another of the 
undersigned Veterans Law Judges.  The Veteran's request for a 
60-day abeyance to submit additional documentary evidence was 
granted at the hearing.  To date, VA has not received any 
additional response from the Veteran.

The issues of service connection for a low back disability 
and for a bilateral knee disability, each claimed as 
secondary to the service-connected bilateral pes planus; and 
for a higher initial disability rating for gastric ulcer with 
Barrett's esophagus and intestinal metaplasia, and 
entitlement to TDIU benefits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1985, the RO declined to reopen the Veteran's 
claim for service connection for gastric ulcer; the Veteran 
did not submit a notice of disagreement within one year of 
the notice of that decision. 

2.  On September 21, 1998, VA received the Veteran's reopened 
claim for service connection for gastric ulcer, and a claim 
for service connection for bilateral pes planus. 

3.  There was no pending claim prior to September 21, 1998, 
pursuant to which service connection for gastric ulcer or for 
bilateral pes planus could have been awarded.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
September 21, 1998, for the grant of service connection for 
gastric ulcer with Barrett's esophagus and intestinal 
metaplasia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date earlier than 
September 21, 1998, for the grant of service connection and 
compensation for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through March 2006 and September 2008 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of the 
evidence needed to establish an earlier effective date for 
the grants of service connection for each disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters specifically notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by the agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends, in essence, that he is entitled to an 
effective date earlier than September 21, 1998, for the 
grants of service connection for gastric ulcer with Barrett's 
esophagus and intestinal metaplasia, and for bilateral pes 
planus.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

A.  Gastric Ulcer with Barrett's Esophagus and Intestinal 
Metaplasia

Records show that the Veteran first claimed service 
connection for gastric ulcer in October 1979.

In November 1979, the RO denied the Veteran's original claim 
for service connection for gastric ulcer on the basis that 
the disability was not shown by the evidence of record.  The 
Veteran was notified of this decision in November 1979, and 
he did not appeal.  Hence, the RO's November 1979 decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran again claimed service connection for gastric 
ulcer in May 1984.  In November 1985, the RO found that the 
additional evidence submitted was not new and material to 
establish service connection, because it did not show that 
the condition was incurred in service or manifested to a 
degree of 10 percent within the first post-service year. The 
Veteran was notified of this decision in December 1985.  In 
August 1987, the Veteran attempted to file a notice of 
disagreement.  Later that same month, the RO issued a 
statement of the case, pertaining to the timeliness of an 
appeal; no substantive appeal was filed.  In the absence of a 
timely appeal, the RO's November 1985 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

On September 21, 1998, the Veteran requested to reopen his 
claim for service connection for gastric ulcer.  Following 
further development of the evidence, the RO declined to 
reopen the Veteran's claim in July 1999, on the basis that 
the evidence submitted, although new, was not directly 
relevant or material to the claim.  The Veteran was notified 
of the decision, and requested reconsideration on several 
occasions and then filed an appeal.

Additional development was undertaken.  In May 2003, the RO 
granted service connection and assigned a 10 percent 
evaluation for gastric ulcer.  As noted above, the Veteran 
appealed for an earlier effective date.

In May 2007, the RO assigned an effective date of September 
21, 1998, for the award of service connection for gastric 
ulcer with Barrett's esophagus and intestinal metaplasia.

The Board notes that, following the RO's November 1985 denial 
of service connection for gastric ulcer, and prior to 
September 21, 1998-the date of receipt of the Veteran's 
reopened claim-the Veteran had not submitted any 
communication indicating an intent to apply for service 
connection for gastric ulcer, which would constitute a 
pending claim.  38 C.F.R. § 3.155.   His earlier claims for 
service connection for gastric ulcer had been finally 
resolved, and the Veteran had not appealed the 
determinations.  Further, the Veteran had not raised a claim 
of clear and unmistakable error that would vitiate the 
finality of the November 1979 or November 1985 decisions (see 
38 C.F.R. § 3.105(a)).  Hence, there was no pending claim 
prior to September 21, 1998, pursuant to which benefits could 
be granted.

Since the reopened claim for service connection for gastric 
ulcer with Barrett's esophagus and intestinal metaplasia was 
received in 1998-more than one year following separation 
from service, as a matter of law, the effective date can be 
no earlier than the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the reopened claim for service 
connection-that is, September 21, 1998.  38 C.F.R. 
§ 3.400(r). 

The effective date of the award of compensation for gastric 
ulcer with Barrett's esophagus and intestinal metaplasia, 
cannot precede the effective date of the grant of service 
connection.

Because the weight of the evidence is against the grant of an 
effective date earlier than September 21, 1998, reasonable 
doubt does not arise and the claim for an effective date 
earlier than September 21, 1998, for the grant of service 
connection for gastric ulcer with Barrett's esophagus and 
intestinal metaplasia, is denied.

B.  Bilateral Pes Planus

On September 21, 1998, the Veteran filed a claim for service 
connection for bilateral pes planus.

In November 1998, the RO granted service connection and 
assigned a 30 percent evaluation for bilateral pes planus, 
effective September 21, 1998-the date of claim.

Prior to September 21, 1998-the date of receipt of the 
Veteran's original claim, the Veteran had not submitted any 
communication indicating an intent to apply for service 
connection for bilateral pes planus, which would constitute a 
pending claim.  38 C.F.R. § 3.155.   Hence, there was no 
pending claim prior to September 21, 1998, pursuant to which 
benefits could be granted.

Likewise, since the Veteran's original claim for service 
connection for bilateral pes planus was received in 1998, 
more than one year following separation from service, as a 
matter of law, the effective date can be no earlier than the 
date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, September 21, 1998.  The same result is reached under the 
criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

While the Veteran asserts that the grant of service 
connection for bilateral pes planus should be effective from 
1976 or in 1977, there is no legal basis for any such earlier 
effective date in this case.




ORDER

An effective date earlier than September 21, 1998, for the 
grant of service connection for gastric ulcer with Barrett's 
esophagus and intestinal metaplasia, is denied. 

An effective date earlier than September 21, 1998, for the 
grant of service connection for bilateral pes planus is 
denied. 


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Records 

During his December 2009 hearing, the Veteran testified that 
he currently received medical treatment for a low back 
disability, a bilateral knee disability, and for gastric 
ulcer with Barrett's esophagus and intestinal metaplasia at a 
VA clinic in New Orleans.

The Veteran also testified that he was treated periodically 
by Robert E. Dawson, M.D., at the EXCELth, INC. Family Health 
Center in New Orleans, Louisiana, prior to Katrina.  There 
are no treatment records in the claims file from the EXCELth, 
INC. Family Health Center or from Dr. Dawson, other than 
Dr. Dawson's March 2002 summary opinion.  The Veteran also 
testified that he left his employment with the U.S. Postal 
Service in 2002 because he became too disabled to work.  The 
RO or AMC should specifically seek the Veteran's 
authorization for release of these medical records.

VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Low Back and Bilateral Knee Disabilities

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

In essence, the June 2004 examiner's opinion, as reflected in 
the report of VA examination and November 2004 addendum, and 
obtained pursuant to the Board's May 2004 remand, was not in 
compliance with the terms of the remand because the opinion 
did not fully address whether a service-connected disability 
(bilateral pes planus) caused or increased the nonservice-
connected disabilities (the Veteran's current low back 
disability and bilateral knee disabilities).  Nor did the 
June 2004 examiner consider either the March 2002 medical 
report of Robert E. Dawson, M.D., Medical Director of the 
EXCELth, INC. Family Health Center; or the reports of post-
service injury in 1997.

While a VA examiner in February 2007 opined that the 
Veteran's current low back disability and bilateral knee 
disability were not due to either incident shown by evidence 
to have occurred in service or secondary to his bilateral pes 
planus, it does not appear that the February 2007 examiner 
provided any rationale for the opinion.  It is also unclear 
whether the March 2002 medical report of Dr. Dawson had been 
considered.

In this case, service connection has been established for 
bilateral pes planus, currently evaluated at 50 percent 
disabling.  The report of VA examination in June 1999 
includes diagnoses of forefoot varus with pathological 
compensation, symptomatic pes planus valgus secondary to 
forefoot varus with pathological compensation, and callus 
secondary to symptomatic pes planus valgus secondary to 
forefoot varus with pathological compensation.

Of note, service treatment records reflect complaints of low 
back pain due to trauma in February 1976.  The examiner at 
that time noted pes planus.  In April 1976, the Veteran again 
complained that his back, as well as his knees and feet, 
hurt.  Examination revealed the Veteran's back to be within 
normal limits; the examiner again noted pes planus, and that 
the Veteran used arch supports.  The examiner provided a 
profile for no prolonged marching and standing for more than 
15 minutes.  Occasional, mild low back pain was noted at the 
time of the Veteran's separation examination in May 1976.

Regarding knee disabilities, the post-service treatment 
records first reveal findings of degenerative osteoarthritis 
and a recent knee strain in May 1992.  In June 1999, the 
Veteran's treating physician, Gregg A. Bendrick, M.D., opined 
that the symptoms of osteoarthritis in the Veteran's knees 
have increased significantly in recent months as a direct 
result of the Veteran's lumbosacral pain with radiculopathy.
 
Records dated in April 1999 reveal that the Veteran sustained 
a low back injury on September 18, 1997, while working at the 
U.S. Postal Service.  He was pulling on a heavy gate when his 
right knee gave way, and he developed the onset of sharp pain 
in his back, radiating into the right lower extremity.  
Records reflect significant exacerbation of knee 
osteoarthritis in July 1999, due to the altered gait and 
other compensatory mechanisms for the lumbosacral pain with 
radiculopathy.  VA treatment records include an assessment of 
chronic knee and back pain secondary to hallux valgus.

In March 2002, the Veteran's treating physician, Robert E. 
Dawson, M.D., opined that the Veteran's exacerbating low back 
pain was incurred while the Veteran was in the military; 
aggravated while he was on active duty; and has since been 
chronic, episodic, and progressive.  In support of his 
opinion, Dr. Dawson indicated that the Veteran's low back 
pain, pes planus, and genu varus in service were prerequisite 
conditions to his progressive and well documented 
degenerative joint disease; and noted the Veteran's treatment 
for low back pain in 1991, and subsequent findings of grade I 
spondylolisthesis in 1997.

A VA examiner in September 2002 opined that the Veteran's 
mild degenerative changes of the lumbar spine were associated 
with aging, and noted that the Veteran currently received 
Workers' Compensation benefits for the back injury he 
sustained in 1997.

In July 2000, the Veteran testified that his initial low back 
pain was due to trauma in service, and that he had fallen off 
of a tank.  He testified that he was never given treatment 
for his back, and that his low back pain was attributed to 
his feet.  The Veteran was given boots and inlays to rectify 
his low back pain.

In November 2003, the Veteran testified that he had trauma to 
his knees and back in service.  On one occasion while trying 
to pry apart the tracks on a tank, the Veteran experienced 
excruciating back pain.  

In December 2009, the Veteran again testified that he injured 
his back while trying to take off the track on a tank and 
repair it.

The Board notes that the Veteran is competent to testify on 
factual matters of which he has first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005). While a 
layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the Veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Gastric Ulcer with Barrett's Esophagus and Intestinal 
Metaplasia 

The Veteran contends that his service-connected gastric ulcer 
with Barrett's esophagus and intestinal metaplasia is more 
severe than currently rated, and warrants a higher initial 
disability rating.

Here, the Veteran underwent surgery for a gastric ulcer in 
November 1999.  Laboratory testing in December 2000 revealed 
stomach findings of two small superficial ulcers, a small 
amount of atrophic gastritis, and a 5-millimeter polyp.  In 
April 2002, there was no clinical evidence of any Barrett's 
mucosa.  VA examination in September 2002 revealed epigastric 
tenderness, and included diagnoses of sensitive history of 
gastric ulcer; Barrett's esophagitis with intestinal 
metaplasis; and gastroesophageal reflux disease outpatient 
history.  Laboratory testing in May 2007 revealed findings of 
benign gastric mucosa of the esophagus, and of mucosa of the 
stomach appearing denuded, thinned, and atrophic with almost 
scarred appearance; and an 8-millimeter nodule in the antrum.  
Since then, endoscopy results in November 2008 revealed 
evidence of chronic gastritis and intestinal metaplasia.

There is no opinion as to current severity of the Veteran's 
gastric ulcer with Barrett's esophagus and intestinal 
metaplasia, including whether there are multiple small eroded 
or ulcerated areas or severe hemorrhages.  Thus, VA cannot 
rate the Veteran's disability at this time without further 
medical clarification.  As such, the Board finds that the 
Veteran should be afforded another examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

TDIU Benefits 

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Records reflect that the Veteran 
worked as a distribution clerk for the U.S. Postal Service 
from December 1988 to June 2002.  He reportedly became too 
disabled to work because of the extreme pain and discomfort 
of his feet; he could barely walk, and had stomach problems.  
In this case, the Veteran has completed two years of college.  
He also had apprentice training in the 1970's as a pipefitter 
and glazier.

Service connection is currently in effect for bilateral pes 
planus, rated as 50 percent disabling; and for gastric ulcer 
with Barrett's esophagus and intestinal metaplasia, rated as 
10 percent disabling.  The combined rating of 55 percent is 
rounded to 60 percent, and clearly does not meet the minimum 
percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 
C.F.R. § 4.16(a) are not met, entitlement to the benefit on 
an extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
his employment and educational history.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful 
employment that takes into account solely his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, please 
request treatment records for a low back 
disability, for a bilateral knee 
disability, and for gastric ulcer with 
Barrett's esophagus and intestinal 
metaplasia from the EXCELth, INC. Family 
Health Center or from Dr. Dawson for the 
years 1995 to 2002; records of disability 
from his employment with the U.S. Postal 
Service in 2002; and current VA treatment 
records from March 2008 to present.  
Please associate all records with the 
claims folder.  

2.  Return the claims folder to the 
February 2007 examiner (or an appropriate 
substitute) to determine the etiology of 
any low back disability or bilateral knee 
disability found to be present; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's service-
connected disability (pes planus) caused 
or increased either the Veteran's low 
back disability or his bilateral knee 
disability.  

The examiner should reconcile any opinion 
with the service treatment records and 
post-service treatment records, including 
the March 2002 medical report of 
Dr. Dawson (Volume 5); the April and July 
1999 reports of a work-related back 
injury in 1997 (Volume 1); and report of 
VA examination in September 2002 
(Volume 2), and specify that those 
records have been reviewed (these records 
have been tabbed and paper-clipped in the 
claims folder for identification). The 
examiner should provide a rationale for 
the opinions.  

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  Afford the Veteran an appropriate VA 
examination, for evaluation of the 
service-connected gastric ulcer with 
Barrett's esophagus and intestinal 
metaplasia.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

The examiner should render specific 
findings as to the extent to which the 
Veteran has chronic gastritis with small 
nodular lesions and symptoms, chronic 
gastritis with multiple small eroded or 
ulcerated areas and symptoms, or chronic 
gastritis with severe hemorrhages or 
large ulcerated or eroded areas.  To the 
extent possible, the examiner should 
distinguish the symptoms attributable to 
service-connected gastric ulcer with 
Barrett's esophagus and intestinal 
metaplasia, from other gastrointestinal 
disabilities.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
Veteran's overall gastrointestinal 
impairment.
 
These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

4.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
bilateral pes planus and gastric ulcer 
with Barrett's esophagus and intestinal 
metaplasia, preclude employment 
consistent with the Veteran's education 
and occupational experience, without 
taking into account his age or any 
nonservice-connected disability.  The 
examiner(s) should set forth a rationale 
for the conclusions reached.

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal-taken into consideration all 
applicable rating criteria, and staged 
ratings pursuant to Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The claim 
for an award of TDIU benefits should take 
into consideration provisions of 
38 C.F.R. § 4.16(b).  If the benefits 
sought on appeal remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC) before the claims file 
is returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________                   
_____________________________
   THOMAS J. DANNAHER                             KATHLEEN K. 
GALLAGHER                                
         Veterans Law Judge                                            
Veterans Law Judge 
   Board of Veterans' Appeals                                 
Board of Veterans' Appeals




_________________________
KIMBERLY OSBORNE
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


